                        UNITED STATES DISTRICT COURT
                         SOUTHERN DISTRICT OF OHIO
                         WESTERN DIVISION AT DAYTON

JEFF DEY,                                 : Case No. 3:18-cv-106
                                          :
       Plaintiff,                         : District Judge Thomas M. Rose
                                          : Magistrate Judge Sharon L. Ovington
vs.                                       :
                                          :
COMMISSIONER OF THE SOCIAL                :
SECURITY ADMINISTRATION,                  :
                                          :
       Defendant.                         :


                               DECISION AND ENTRY


       This case is before the Court upon Plaintiff’s Motion for Allowance of Attorney

Fees (Doc. #15). The Commissioner does not oppose Plaintiff’s Motion. (Doc. #16).

       The Motion seeks an award of attorney fees under 42 U.S.C. § 406(b)(1) in the

total amount of $12,000.00. In the absence of opposition by the Commissioner, the

Motion and supporting exhibits establish that an award of attorney fees is reasonable and

warranted under 42 U.S.C. § 406(b)(1) in the amount the Motion seeks.

       In addition, the Court previously accepted the parties’ stipulation to an award of

$2,750.00 in attorney fees to Plaintiff’s counsel under the Equal Access to Justice Act

(EAJA). (Doc. #s 13, 14). The EAJA award, however, was subject to offset in the

amount of any debt Plaintiff owed the Government. See Doc. #14. Counsel may not

recover attorney fees under both the EAJA and 42 U.S.C. § 406(b) for the same work.
Plaintiff’s counsel must therefore return to Plaintiff the amount of EAJA fees, if any, he

has actually received. See Gisbrecht v. Barnhart, 535 U.S. 789, 796 (2002).

                       IT IS THEREFORE ORDERED THAT:

       1.     The Motion for Allowance of Attorney Fees filed by Plaintiff’s
              attorney (Doc. #15) is GRANTED;

       2.     The Commissioner shall pay Plaintiff’s attorney fees pursuant
              to 42 U.S.C. § 406(b)(1) in the amount of $12,000.00;

       3.     Plaintiff’s counsel shall refund to Plaintiff the amount of
              attorney fees, if any, he has actually received under the Equal
              Access to Justice Act; and

       4.     The case remains terminated on the docket of this Court.

       IT IS SO ORDERED.

Date: March 3, 2020                                             *s/Thomas M. Rose
                                                            Thomas M. Rose
                                                            United States District Judge




                                             2
